                          Case 6:19-cv-00023-RSB-BWC Document 29 Filed 02/02/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOSEPH HALL, JR.,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-23

                  GEORGIA STATE PRISON OFFICIALS, et al.,

                  Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated January 27, 2021, adopting the United States

                      Magistrate Judge's Report and Recommendation, the Court grants Defendants' Motion to Dismiss

                      and dismisses without prejudice Plaintiff's amended complaint. The Court denies Plaintiff in forma

                      pauperis status on appeal. This case stands closed.




            Approved by: ________________________________
                          _____________________________




            February 2, 2021                                                    John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
